Order entered September 14, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00560-CR

                     JOSE DAVID GUTIERREZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F16-23201-H

                                       ORDER

      Before the Court is appellant’s September 4, 2020 motion for leave to file

appellant’s brief out of time. In his motion, appellant represents the brief is ready

for filing, but counsel has been unable to file it electronically. The motion

represents that if counsel could not file it electronically, it would be filed in person

on September 8, 2020. To date, the brief has not been submitted for filing in either

electronic or paper form.
      Appellant’s brief was due initially on April 20, 2020. Appellant has had two

previous extensions.

      We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before September 21, 2020. If appellant’s brief is not filed by September 21, 2020,

this appeal may be abated for the trial court to make findings in accordance with

rule of appellate procedure 38.8.




                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE




                                       –2–